Exhibit FOR IMMEDIATE RELEASE Contact: Dan Keeney, APR DPK Public Relations 832-467-2904 dan@dpkpr.com ERHC Energy Inc. Announces Significant Progress toward Drilling in Joint Development Zone Exploratory Drilling Expected to Begin During the Fourth Quarter in JDZ Block 4 HOUSTON, March 11, 2009 – ERHC Energy Inc. (OTCBB: ERHE), a publicly traded American company with oil and gas assets in the highly prospective Gulf of Guinea off the coast of West Africa, today announced that a deepwater drill ship has been secured for the Joint Development Zone (JDZ). ERHC’s announcement followed today’s disclosure by ERHC’s technical partner, Addax Petroleum (TSX:AXC and LSE:AXC), that it expects to take possession of the Deepwater Pathfinder by the end of the third quarter and begin exploration in JDZ Block 4 during the fourth quarter of Owned by Deepwater Drilling LLC and managed by Transocean Inc., the Deepwater Pathfinder is a Samsung Heavy Industries and R&B Falcon designed dynamically-positioned drill ship that is capable of drilling in water depths up to 10,000 feet. In 2007, the Deepwater Pathfinder set the record for drilling in the deepest water depth offshore Nigeria at the time. The vessel drilled the Opukiri 1X well for Devon Energy offshore Nigeria in 2,766 m (9,075 ft) water depth. The rig entered service in 1998. “The Deepwater Pathfinder is among the best rigs in the market, and securing the drill ship is testament to the commitment of ERHC’s technical partners toward accelerating exploration in the JDZ,” said ERHC Chief Operating Officer Peter Ntephe. ERHC Energy has a 19.5 percent participating interest in JDZ Block 4, in which Addax is the operator. Last month, the independent engineering firm, Netherland, Sewell & Associates, Inc. (NSAI) released a Resources Assessment for ERHC that estimated ERHC's unrisked prospective resources in JDZ Block 4 totaled 231.6 million barrels of oil and 245 billion cubic feet of natural gas (P50).
